Citation Nr: 1819163	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-39 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral hearing loss, prior to July 13, 2015.

2. Entitlement to a rating in excess of 20 percent for bilateral hearing loss from July 13, 2015 forward.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for bilateral cataracts, to include as secondary to a service connected disease or injury.

6. Entitlement to service connection for a heart disorder. 



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

An August 2015 rating decision increased the Veteran's bilateral sensorineural hearing loss to 20 percent disabling effective March 11, 2015. Then a subsequent September 2015 rating decision found clear and unmistakable error in the effective date and assigned an effective date of July 13, 2015. As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, for the entire period on appeal, the claim is still in controversy and on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1. Prior to July 13, 2015, the Veteran's bilateral hearing loss was manifested by at worst Level V hearing in the right ear and Level IV hearing in the left ear.

2. From July 13, 2015 forward, the Veteran's bilateral hearing loss was manifested by at worst Level III hearing in the right ear and Level VII hearing in the left ear.

3. Left knee osteoarthritis was not manifest during service or within one year post service, and is not attributable to service.

4. Right knee osteoarthritis was not manifest during service or within one year post service, and is not attributable to service.

5. Bilateral cataracts were not manifest during service and are not attributable to service, and have not been shown to be secondary (caused or aggravated) to a service connected disease or injury.

6. The Veteran does not have a heart disorder. 


CONCLUSIONS OF LAW

1. Prior to July 13, 2015, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017). 

2. From July 13, 2015 forward, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

3. Left knee osteoarthritis was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4. Right knee osteoarthritis was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

5. Bilateral cataracts were not incurred in or aggravated by service, and are not proximately due to or a result of, or aggravated by a service connected disease or injury. 38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

6. A heart disorder was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board acknowledges that a VA examination or medical opinion has not been obtained as to the claim for service connection for a heart disorder. However, the Board finds that no VA examination is required because there is no evidence tending to indicate that the Veteran has a current heart disorder or that any current heart disorder is related to an event, injury, or disease in service so as to trigger the duty to provide a VA examination. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). Therefore, no VA examination or opinion is required.
The Board notes that the Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

The case was most recently before the Board in December 2016. The case was remanded to obtain any outstanding records and provide the Veteran with VA examinations as to his left and right knees and bilateral cataracts. VA treatment records from the Manila outpatient clinic from June 2013 through August 2015 have been associated with the claims file. In May 2017 the Veteran was afforded VA examinations as to his right and left knees and bilateral cataracts. As such the Board finds there has been substantial compliance with the prior remand. 

III. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and the applicability of staged ratings will be considered herein, as discussed in greater detail below. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A. Hearing Loss Prior to July 13, 2015

The Veteran contends he is entitled to an increased rating for his service connected bilateral hearing loss. Prior to July 13, 2015, the Veteran's bilateral hearing loss was rated at 10 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. From July 13, 2015 forward, the Veteran's bilateral hearing loss has been rated at 20 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. The Board will discuss each period on appeal separately. 

The Veteran's service-connected bilateral hearing loss is rated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. Under the rating criteria, the method for rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four. 38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. See 38 C.F.R. § 4.86.

The Veteran's bilateral hearing loss is rated under Diagnostic Code 6100. Prior to July 13, 2015, the Veteran's hearing loss has been rated as 10 percent disabling. Under Diagnostic Code 6100, in order to warrant a higher evaluation, a Roman numeral designation for each ear corresponding with Table VI or Table VIA is found and then based on Table VII, the hearing Levels in the right and left ear determine the percentage evaluation for hearing impairment.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 10 percent for the Veteran's bilateral hearing loss is warranted during this period on appeal. At different times during this period on appeal the Veteran has stated that he has difficulty hearing others and an ongoing worsening of his hearing. Additionally, friends and neighbors of the Veteran have reported that he often has to yell in conversations and social situations due to his difficulty hearing. The Veteran and the associated lay statements are competent to testify to such lay observable symptomatology, and these statements are credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his bilateral hearing loss during this period on appeal.

The Veteran was afforded a VA examination in June 2013. On the authorized audiological evaluation in June 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
65
60
65
70
LEFT
60
60
60
50

Speech audiometry revealed speech recognition ability testing was not valid for rating purposes and the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, or inconsistent speech discrimination scores, that make combined use of the pure tone average and speech discrimination scores inappropriate. The examiner noted sensorineural hearing loss in both ears. Using Table VIA, the Veteran's examination results revealed Level V hearing in the right ear and Level IV hearing in the left ear. Based on Table VII, combining the levels for the right and left ear hearing results in a 10 percent rating for the Veteran's bilateral hearing loss. The examiner noted the Veteran's hearing loss makes it difficult for him to understand spoken words in conversations. As the examination report was based on accurate facts and objective examinations of the Veteran, this is entitled to significant probative weight in determining the severity of the Veteran's bilateral hearing loss during the period on appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records have been associated with the claims file. Private treatment records in June 2013 note the Veteran has moderate sensorineural hearing loss in both ears, and that he has been prescribed oral medication. See June 8, 2013 private treatment record.  


A private audiogram from July 2014 noted moderate sensorineural hearing loss. See July 16, 2014 audiometry result. On the audiological evaluation in July 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
45
60
65
LEFT
35
40
40
40

The examiner noted moderate sensorineural hearing loss; however, there is no indication that this evaluation included a controlled speech discrimination test (Maryland CNC). Generally, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  See 38 C.F.R. § 4.85.  However, speech recognition is not practical in this case, we have considered the results.  However, when compared with the VA examination, his acuity is better, not worse. 

Based on the lay and medical evidence of record the Board finds that the Veteran's bilateral hearing loss does not more nearly approximate the level of severity contemplated by an increased 20 percent rating, as at no point during this period on appeal has the evidence shown a 20 percent rating is warranted. The Board notes the Veteran's and associated lay contentions regarding his ongoing difficulty hearing, holding conversations and interacting in social situations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.

The VA examination in June 2013 noted audiological testing using Table VIA, noting Level V hearing in the right ear and Level IV in the left ear, combing these levels according to Table VII, results in a 10 percent rating. Further the VA examination already showed that rating based on Table VIA was warranted, due to the examiner's notation that speech recognition ability testing was not valid for rating purposes and the speech discrimination score was not appropriate for this Veteran, making the combined use of the pure tone average and speech discrimination scores inappropriate. Thus this claim is already rated under Table VIA. As such a rating in excess of 10 percent is not warranted for this period. The VA examination in June 2013 resulted in findings corresponding to a 10 percent evaluation, during this period. 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100.
Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The VA examiner in June 2013 noted functional effects on the Veteran's ordinary conditions of daily life in that the Veteran's hearing loss results in difficulty hearing and understanding spoken words during conversations. 

The Board has carefully considered the Veteran's contentions that his hearing loss impacts his activities of daily living and warrants an increased rating for this period on appeal. However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained. Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against finding an increased rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss is warranted. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.




B. Hearing Loss from July 13, 2015 Forward

The Veteran's bilateral hearing loss is rated under Diagnostic Code 6100. From July 13, 2015 forward, the Veteran's hearing loss has been rated as 20 percent disabling. Under Diagnostic Code 6100, in order to warrant a higher evaluation, a Roman numeral designation for each ear corresponding with Table VI or Table VIA is found and then based on Table VII, the hearing Levels in the right and left ear determine the percentage evaluation for hearing impairment.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.

The Veteran contends that he is entitled to an increased rating during this period on appeal. Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability more nearly approximated the level of severity contemplated by a rating in excess of 20 percent during this period on appeal. At different times during this appeal the Veteran has reported increased difficulty hearing and a worsening of his hearing in recent years. The Veteran and the associated lay statements have reported increased difficultly hearing and understanding conversations in social situations. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his bilateral hearing loss during the appeal.

The Veteran was afforded a VA examination in July 2015. On the authorized audiological evaluation in July 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
50
55
55
45
LEFT
75
80
85
75

Speech audiometry revealed use of the speech discrimination score (Maryland CNC) was not appropriate for the Veteran because of language difficulties, cognitive problems or inconsistent word recognition scores, that make combined use of the pure tone average and word recognition scores inappropriate. The examiner noted bilateral sensorineural hearing loss. Using Table VIA, the Veteran's examination results revealed Level III hearing in the right ear and Level VII hearing in the left ear. Based on Table VII, combining the levels for the right and left ear hearing results in a 20 percent rating for the Veteran's bilateral hearing loss. The examiner noted the Veteran's hearing loss impacts his ordinary conditions of daily life, in that he has great difficulty understanding others and spoken words during conversations. 

There is no evidence that the VA examiner was not competent or credible, and as the examination report was based on accurate facts and objective examinations of the Veteran, this is entitled to significant probative weight in determining the severity of the Veteran's bilateral hearing loss during the period on appeal. Nieves-Rodriguez, 22 Vet. App. 295.The Board finds this examination is entitled to probative weight. 

Based on the lay and medical evidence of record, the Board finds that during this period on appeal a rating in excess of 20 percent is not warranted. The Veteran has reported that his bilateral hearing loss results in difficulty hearing and understanding others in conversations and social situations, and has worsened in recent years. The Board notes the Veteran's reports of his current symptoms and he is competent to relay his symptoms and his statements are credible. However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings. 

The July 2015 VA examination noted audiological testing using Table VIA, noting Level III hearing in the right ear and Level VII hearing in the left ear, combining these levels according to Table VII, results in a 20 percent rating. Further the VA examination already showed that rating based on Table VIA was warranted, due to the speech audiometry testing which revealed speech recognition ability testing was not valid for rating purposes and the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems or inconsistent speech discrimination scores, that make combined use of the pure tone average and speech discrimination scores inappropriate. Thus this claim is already rated under Table VIA. As such a rating in excess of 20 percent is not warranted for this period. The VA examination in July 2015 resulted in findings corresponding to a 20 percent evaluation, during this period. 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100.

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The VA examiner in July 2015 noted functional effects in that the Veteran's hearing loss has on his daily life as he has difficulty understanding and interacting with others in conversations and social situations. 

The Board has carefully considered the Veteran's contentions that his hearing loss impacts his activities of daily living. However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained. Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected bilateral hearing loss. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.
IV. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Herein, chronic diseases encompass arthritis and cardiovascular-renal disease. Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

A disability which is proximately due to or the result of a service connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected. 38 C.F.R. § 3.310 (b).

The Board notes that the Veteran is asserting that his claimed right and left knee disorders, bilateral cataracts and heart disorder resulted from him engaging in combat with the enemy.  Personnel records note service as part of the Philippine Guerillas during World War II. As such, the combat provisions of 38 U.S.C. § 1154 (b) (West 2012) are applicable. 

Section 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease. See Collette v. Brown, 82 F.3d 389, 392   (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").

Section 1154(b) addresses the combat Veteran's ability to allege that an event occurred in service while engaging in combat. See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). Pursuant to 38 U.S.C. § 1154 (b), with respect to combat Veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary." See also 38 C.F.R. § 3.304 (d) (2017).

The combat provision reduces for Veterans who have engaged in combat the burden of presenting evidence of incurrence of an injury in service, but does not eliminate the nexus requirement. Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected."). The Veteran must show that the disability he incurred in service was a chronic condition that persisted in the years following his active duty. Reeves v. Shinseki, 682 F. 3d 988, 998-99 (2012).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A. Right and left knee disorder

The Veteran contends that service connection is warranted for a right and left knee disorder, which he reports developed in-service and has continued since. For the sake of brevity the Board will discuss the claims for entitlement to service connection for a left knee disorder and a right knee disorder together. 

The Veteran's service treatment records (STRs) have been associated with the claims file. A report of physical examination at separation noted no musculoskeletal defects. See January 25, 1946 report of physical examination of enlisted personnel. 

The Veteran contends that his right and left knee disorder and current pain are a result of his service and injuries incurred during service. The Veteran has reported ongoing knee pain and discomfort in recent years. The Veteran reports during service while engaging in combat with the enemy he was exposed to undue stress and physical exertion, which resulted in his current bilateral knee disorder. As noted above the combat provisions of 38 U.S.C. § 1154 (b) are applicable herein. As such the Board has considered the Veteran's statements regarding his in-service combat exposure, and reported wear and tear on his left and right knee. The Board accepts the Veteran's statements regarding an in-service injury as these are consistent with the circumstances and conditions of his service. 

VA and private treatment records have been associated with the claims file. Private treatment records note right and left knee pain. See March 31, 2011 private treatment record. April 2013 treatment records note degenerative arthritis of the knees and the Veteran was prescribed anti inflammatories. See April 26, 2013 private treatment record. 

The issue is whether the Veteran's current right and left knee osteoarthritis is related to service. 

The Veteran was afforded a VA examination in May 2017. The examiner noted right and left knee osteoarthritis. See May 2017 VA examination. The Veteran reported experiencing chronic knee pain for a long time, and discussed his encounters in-service evading Japanese troops. The Veteran reported bilateral knee pain with prolonged standing, walking and squatting. Imaging noted early degenerative arthritis. The examiner noted the Veteran's bilateral knee disorder causes limitations in his ability to stand, walk, squat, kneel and go up and down stairs for prolonged periods. The examiner found that it was less likely than not that the Veteran's bilateral knee osteoarthritis was incurred in or caused by a claimed in-service injury, event or illness. The examiner noted the Veteran's combat activities with the Philippine Guerillas, as part of the infantry during World War II. However, found that post-service the Veteran worked as a farmer for a long time and the most recent X-ray imaging of both knees showed early degenerative arthritis at the femoro-tibial joint, and bilateral patellar spurs. The examiner found that these current X-ray findings are consistent with degenerative arthritis of the knees due to the normal aging process. The examiner noted that if the Veteran's knee arthritis was caused by his activities or events in-service his current knee X-rays would have shown more severe findings including severe joint space narrowing, varus knee deformity, erosion of the joint margins, and extensive spur formation of the knee joint line. However, the examiner found that this is not the case, and the Veteran only presented with knee pain in the 8th and 9th decade of his life which is consistent with knee osteoarthritis due to the normal aging process, and not caused by strenuous traumatic events in-service. As such, the examiner found that it was less likely than not that the Veteran's bilateral degenerative osteoarthritis of his knees was incurred in or caused by his service. 

The examination report was based on accurate facts and an objective examination of the Veteran, and is entitled to significant probative weight in determining the etiology of the Veteran's left and right knee disorder. Nieves-Rodriguez, 22 Vet. App. 295. As such, the Board finds this opinion is entitled to probative weight 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for right and left knee disorder is warranted. The Board notes the Veteran's reports regarding his in-service injuries and symptoms of knee pain and the ongoing manifestations which he is competent to report and his statements are credible. However, the Veteran's statements must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here the Veteran's statements as to whether his right and left knee osteoarthritis is related to service are outweighed by the other evidence of record. The Board finds that the objective medical evidence is more probative and more credible than the lay statements of record.

The Board notes that the objective medical evidence is more probative and more credible than the lay opinions of record. Specifically, the Board finds the May 2017 VA examination to be more probative and more credible than the lay statements of record. The examiner noted the Veteran's combat activities with the Philippine Guerillas, as part of the infantry during World War II. However, the examiner found that post-service the Veteran worked as a farmer for a long time and the most recent X-ray imaging of both knees showed early degenerative arthritis at the femoro-tibial joint, and bilateral patellar spurs. The examiner found that the current X-ray findings are consistent with degenerative arthritis of the knees due to the normal aging process. The examiner noted that if the Veteran's knee arthritis was caused by his activities during service his current knee X-rays would have shown more severe findings including severe joint space narrowing, varus knee deformity, erosion of the joint margins, and extensive spur formation of the knee joint line. The examiner noted, however this is not the case, and the Veteran only presented with knee pain in the 8th and 9th decade of his life which is consistent with knee osteoarthritis due to the normal aging process, and not caused by strenuous traumatic events in-service. As such, the examiner found that it was less likely than not that the Veteran's bilateral degenerative osteoarthritis of his knees was incurred in or caused by his service. The Board finds the May 2017 VA examination is of high probative value and the Veteran's statements are outweighed, as this credible probative opinion is entitled to significant weight and weighs against the claim.

Further, none of the VA and private treatment records associated with the claims file suggest any potential relationship between the Veteran's current bilateral knee osteoarthritis and service.  At separation from service on the report of physical examination noted no musculoskeletal defects. See January 25, 1946 report of physical examination of enlisted personnel. These normal findings are inconsistent with ongoing manifestations of pathology. The Board has conceded an in-service event and noted the Veteran's reports of wear and tear on his knees and exposure evading Japanese troops is consistent with the circumstances of his service. However, there is no indication that arthritis manifested in service, as a separation examination of the musculoskeletal system was normal, or that arthritis manifested within one year of separation. As such the Board finds the Veteran's osteoarthritis of the left and right knee did not manifest during service or within the one year period after service. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. The Board finds service connection is not warranted. 

As such, the Board finds that service connection for a right and left knee disorder is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Bilateral Cataracts

The Veteran contends that service connection is warranted for bilateral cataracts which he reports are a result of his service. In addition, the Veteran alleges that his bilateral cataracts are secondary to his service connected bilateral hearing loss.

The Veteran's service treatment records have been associated with the claims file. At separation on the report of physical examination the eyes were normal.  See January 25, 1946 report of physical examination of enlisted personnel.

The Veteran contends that his bilateral cataracts are result of his service. The Veteran has reported experiencing ongoing blurry vision. Additionally he reported in-service at times his eyes would water and produce a discharge. After service at times he has reported a liquid discharge, and poor vision. As noted above the combat provisions of 38 U.S.C. § 1154(b) are applicable herein. As such the Board has considered the Veteran's statements regarding his in-service combat exposure, and reported blurry vision and watering eyes with discharge. The Board accepts the Veteran's statements regarding an in-service injury as these are consistent with the circumstances and conditions of his service. 

VA and private treatment records have been associated with the claims file. Private treatment records note the Veteran has been under the care of Dr. A.S. since March 2011 for senile cataracts. The issue is whether the Veteran's current bilateral cataracts are related to service. 

The Veteran was afforded a VA examination in May 2017. The examiner noted that the Veteran has a right eye cataract and pseudophakia, in the left eye. The Veteran reported blurring vision for the past 30 to 40 years and eye discharge for approximately 5 years. The examiner noted the Veteran's reports of an eye discharge in-service, and that he reports his hearing loss has led to him having eye problems or has made his eyes worse. In the right eye a preoperative cataract was present and in the left eye a postoperative cataract, and a replacement intraocular lens was present. The examiner found that it was less likely than not that the Veteran's current cataracts were incurred in or caused by the claimed in-service injury, event or illness. The examiner noted that the etiology of the Veteran's reported blurred vision is a cataract. The examiner found that the Veteran's cataracts were not incurred in or caused by his service, including combat. The examiner noted the Veteran's cataracts are related to age, as diagnosed by his private ophthalmologist, which noted a diagnosis of senile cataracts. These cataracts are attributable to the aging process. 

As to secondary service connection, the examiner found that it was less likely than not the Veteran's cataracts are proximately due to or the result of his service connected bilateral hearing loss. The examiner noted that the Veteran's hearing loss is sensorineural which is due to damage to the auditory nerve. A review of the medical and scientific literature noted no known relationship between cataracts and sensorineural hearing loss. Further the examiner noted that the Veteran's cataracts have not been aggravated by his service connected hearing loss, as a review of the medical literature noted no medical evidence of a relationship between the auditory nerve and the pathogenesis of age related, also known as a senile cataracts. 

The examination report was based on accurate facts and an objective examination of the Veteran, and is entitled to significant probative weight in determining the etiology of the Veteran's bilateral cataracts. Nieves-Rodriguez, 22 Vet. App. 295.As such, the Board finds this opinion is entitled to probative weight 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for bilateral cataracts is warranted. The Board notes the Veteran's reports regarding his in-service symptoms of watering eyes and ongoing manifestations of blurry vision which he is competent to report. The Veteran is competent to describe his ongoing symptoms in-service and since and his statements are credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Veteran's statements must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here the Veteran's statements as to whether his cataracts are related to service are outweighed by the other evidence of record. The Board finds that the objective medical evidence is more probative and more credible than the lay statements of record.

Specifically the Board finds the May 2017 VA opinion to be more probative and more credible than the lay statements of record.  The VA examiner in May 2017 found that it was less likely than not that the Veteran's current cataracts were incurred in or caused by the claimed in-service injury, event or illness. The examiner noted that the etiology of the Veteran's blurred vision is a cataract. The examiner found that the Veteran's cataracts were not incurred in or caused by his service, including combat. The Veteran's cataracts are related to age, as diagnosed by his private ophthalmologist, which noted a diagnosis of senile cataracts. The examiner attributed the Veteran's cataracts to the aging process. 

Further, the Board notes at separation from service, the physical examination noted a normal evaluation of the eyes. These normal findings are inconsistent with ongoing manifestations of pathology. As such, the Board finds the May 2017 VA examination is of high probative value as to direct service connection, and the Veteran's statements are outweighed, as this credible probative opinion is entitled to significant weight and weighs against the claim. As such direct service connection is not warranted. 

VA and private treatment records associated with the claims file do not contradict the VA examination and are absent indications of a relationship between the Veteran's reported symptoms and service. Private treatment records note senile cataracts, and that the Veteran has been under care and treatment since March 2011. 

As to secondary service connection, the Veteran contends that his bilateral cataracts are due to his service connected bilateral hearing loss. The Veteran is currently service connected for bilateral sensorineural hearing loss. The Board finds the May 2017 VA examination to be more probative and credible than the lay opinions of record. The VA examination in May 2017 found that it was less likely than not the Veteran's cataracts are proximately due to or the result of his service connected bilateral hearing loss. The examiner noted that the Veteran's hearing loss is sensorineural which is due to damage to the auditory nerve. A review of the medical and scientific literature noted no known relationship between cataracts and sensorineural hearing loss. Further the examiner found that the Veteran's cataracts have not been aggravated by his service connected hearing loss, as there is no medical evidence noting a relationship between the auditory nerve and the pathogenesis of age related, also known as a senile cataracts. The examiner found that the Veteran's cataracts were not affected by his sensorineural hearing loss, and attributed the Veteran's cataracts to the aging process. As such the Board finds this VA examination is of high probative value and the Veteran's statements as to secondary service connection are outweighed by the credible and probative medical evidence of record, which weighs against the claim. As such service connection on a secondary basis is not warranted. 

Further, private treatment records are absent indications of a relationship between the Veteran's service connected hearing loss and his cataracts, and rather attribute his cataracts to the aging process. As such secondary service connection is not warranted. 

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's current cataracts are related to his service or secondary to his service connected sensorineural hearing loss and as such service connection is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

C. Heart Disorder

The Veteran contends that service connection is warranted for a heart disorder which he reports developed in-service and has continued since. The Veteran contends that he has a heart disorder as a result of his service, and his combat exposure in-service. 

The Veteran's service treatment records have been associated with the claims file. At separation the report of physical examination noted a normal cardiovascular system. See January 25, 1946 report of physical examination of enlisted personnel.  As noted above the combat provisions of 38 U.S.C. § 1154(b) are applicable herein. As such the Board has considered the Veteran's statements regarding his in-service combat exposure, and reported heart symptoms in-service, specifically that combat resulted in a heart disorder. The Board accepts the Veteran's statements regarding an in-service injury as these are consistent with the circumstances and conditions of his service. 

VA and private treatment records have been associated with the claims file and are absent indications of treatment for a heart disorder. Here the issue is whether there is a current heart disorder and if this is related to service. The Veteran does not have a current heart disorder. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The Board notes that the Veteran has not been afforded a VA examination as to his claim for a heart disorder, and the Board finds that no examination or opinion is necessary for this claim. The Board finds that that there no evidence establishing competent evidence of a current disability or establishing than an event, injury or disease occurred in-service or persistent or recurrent symptoms of a disability. While the Board has conceded an in-service event, there is no evidence establishing a disease occurred in service, or manifested during an applicable presumptive period.  The Board finds there is sufficient medical evidence to make a decision on the claim.  As such, pursuant to McLendon, a VA examination and opinion is not warranted.

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a heart disorder is warranted. The Board notes the Veteran's reports regarding his in-service combat and exposure and symptoms in-service which he is competent to report. While the Veteran is competent  to testify to in-service events, observations and ongoing symptoms the record does not reflect that he has the requisite training or expertise to offer a medical opinion linking a current disability to service decades earlier, and he has not stated that a competent medical professional has made such attribution. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA and private treatment records have consistently noted no heart disorder. Thus the more probative evidence of record indicates that the Veteran does not have a heart disorder. As the Veteran does not have a diagnosis of a heart disorder, he is not eligible for service connection on a direct or presumptive basis. Further, at separation in January 1946 the Veteran's physical examination noted a normal cardiovascular system. There is no indication a cardiovascular disease manifested in-service or within one year post-service and service connection is not warranted on a direct or presumptive basis. As such the competent and credible evidence of record is against fining continuity of symptomology

As such, the Board finds that service connection for a heart disorder is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, prior to July 13, 2015, is denied.

Entitlement to a rating in excess of 20 percent for bilateral hearing loss, from July 13, 2015 forward, is denied.

Entitlement to service connection for left knee disorder is denied.

Entitlement to service connection for right knee disorder is denied.

Entitlement to service connection for bilateral cataracts, to include as secondary to a service connected disease or injury is denied.

Entitlement to service connection for a heart disorder is denied. 



___________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


